DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/28/2021 has been entered.

2.	This Non-Final Office Action is in response to Applicant’s RCE filing on 9/28/2021. Claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 are currently pending. Claims 6 were cancelled. Accordingly, claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 are examined below. The earliest effective filing date of the present application is 12/11/2013.

Notice of Pre-AIA  or AIA  Status
3.	The present application is being examined under the AIA  first to file provisions.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 5, 7, 8, 10-12, 17, 18, 24, 26, 50, 67, and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 24, 26, and 50 recite a negative limitation based on the “not transmit” in lines 15-16, 18, 13-14, 13 and respectfully. MPEP §2173.05(i) requires basis in the original disclosure; the mere absence of a positive recitation is not basis for an exclusion.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 5, 7, 8, 10-12, 17-18, 24, 26, 50, and 67-68 are rejected under 35 U.S.C. 103 as being unpatenable by U.S. Pat. Pub. No. 2012/0154169 to Hoekstra et al. (“Hoekstra”) in view of U.S. Pat. Pub. No. 2009/0119142 to Yenni et al. (“Yenni”).

8.	With regard to claims 1, and 261, Hoekstra disclosed limitations of:
receiving, by said data collection device comprising a processor within a housing (See Fig. 1 toilet monitoring system (100). Examiner has interpreted the toilet monitoring system (100) to be a data collection device. See also Fig. 3 and [0015] describing toilet unit measurement central processor (302). See further [0032] describing the different locations the describing toilet unit measurement central processor (302) can be including as part of the toilet unit. The examiner is interpreting the “located in …the toilet unit 300” to be in the housing of the unit.), resource usage sensor data relating to a location in the facility via said first communications channel from one or more sensors (See Figs. 1, 3, and [0010]-[0013] discussing multiple toilet units having multiple measuring devices. See also [0015] and [0030] discussing the communication path of the sensors.);
applying to the resource usage sensor data, by said processor of the data collection device, a criterion that defines when a predetermined usage event associated with a change in a resource state of the location in the facility has occurred (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of ; 
identifying, by said processor of the data collection device, whether usage data associated with the predetermined usage event when the resource usage sensor data meet the criterion (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as a predetermined usage event.); 
in response to the resource usage sensor data meeting the criterion, transmitting, by said data collection device, the resource usage sensor data associated with the predetermined usage event via a second communications channel to a server, (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device (Not shown in FIG. 1, but provided by way of example as toilet unit measurement central processor 302 in FIG. 3) associated with the measuring device 104 or toilet unit 102.Additionally or alternatively, this information may be sent to another computing device, such as a centralized computing device and/or server that implements a reporting component, such as a report generator 106.” See also [0032] discussing the multiple types of communication channels for transmission i.e., WAN, LAN, WiFi, IR, RF, etc. See further [0028]-[0029] discussing the action component notifying different components like notifying the maintainer when an event has occurred.), and
not transmitting by, but storing, in said data collection device, data indicating occurrence of the predetermined usage event (See [0015] discussing the measurement unit’s ability to either store or send data related to measurements made by the sensors. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device … associated with the measuring device 104 or toilet unit 102.”),
wherein the criterion is met when the resource usage sensor data represents the change in the resource state of the location (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as a change of state.), and
Hoekstra does not explicitly disclose,
in response to the resource usage sensor data not meeting the criterion 
wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility.
However, Yenni teaches at [Claim 9] and [0128] that it would have been obvious to one of ordinary skill in the monitoring art to include the ability to perform an action in response to a criterion not being met (See [0128] discussing the accumulating values particular to each fixture until the criteria is met.) and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility (See [Claim 9] discussing altering the predetermined thresholds based on historical use data.). 
Therefore, it would have been obvious for one of ordinary skill in the monitoring art before the effective filing date of the claimed invention to have modified the teachings of Hoekstra to include the ability to perform an action in response to a criterion not being met and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility, as disclosed by Yenni. One of ordinary skill in the art would have been motivated to make this modification in order to a pleasant and efficient use by customers visiting the property (Yenni [0003]).  
	
With regard to claims 24, and 502, Hoekstra disclosed limitations of:
transmitting resource usage sensor data from one of more sensors associated with a dispenser or waste bin via a first communication channel to a data collection device (See [0015] discussing the transmission of collected data from a measuring device to a computing device. The examiner is interpreting measuring device to be a sensor. See also [0015] and [0030] discussing the communication path of the sensors.);
receiving, by said data collection device comprising a processor within a housing (See Fig. 1 toilet monitoring system (100). Examiner has interpreted the data collection device to be the toilet monitoring system (100). See also Fig. 3 and [0015] describing toilet unit measurement central processor (302). See further [0032] describing the different locations the describing toilet unit measurement central processor (302) can be. The examiner is interpreting the “located in …the toilet unit 300” to be in the housing of the unit.), the resource usage sensor data relating to a location in the facility via said first communications channel from one or more sensors (See Figs. 1, 3, and [0010]-[0013] discussing multiple toilet units having multiple measuring devices. See also [0015] and [0030] discussing the communication path of the sensors.);
applying to the resource usage sensor data, by said processor of the said data collection device, a criterion that defines when a predetermined usage event associated with a change in a resource state of the location in the facility has occurred (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event.); 
identifying, by said processor of the data collection device, usage data associated with the predetermined usage event when the resource usage sensor data meet the criterion (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as a predetermined usage event.); 
determining, by said data collection device, to transmit data indicating an occurrence of the predetermined usage event via a second communications channel to a server in response to the resource usage sensor data meeting the criterion (See [0010]-[0015] discussing the evaluation of an event and reporting of toilet unit usage information. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device (Not shown in FIG. 1, but provided by way of example as toilet unit measurement central processor 302 in FIG. 3) associated with the measuring device 104 or toilet unit 102.Additionally or alternatively, this information may be sent to another computing device, such as a centralized computing device and/or server that implements a reporting component, such as a report generator 106.” See also [0032] discussing the multiple types of communication channels for transmission i.e., WAN, LAN, WiFi, IR, RF, etc. See further [0028]-[0029] discussing the action component notifying different components like notifying the maintainer when an event has occurred.);
determining, by said data collection device, to not transmit, but to store data indicating the occurrence of the predetermined usage event(See [0015] discussing the measurement unit’s ability to either store or send data related to measurements made by the sensors. See specifically [0015] “For example, the measuring component 103, or each of toilet units 102 or each of the measuring devices 104, may collect data related to the information measured and may store this information in or on the measuring device 104 or on a hardware device … associated with the measuring device 104 or toilet unit 102.”),; and
transmitting data or storing data, by said data collection device, based on the determinations (See [0028]-[0030] discussing the actions taken based on sensor data by the action component (120) like the detecting of an empty toilet paper dispenser and causing a reload of the dispenser or notifying the maintainer. The examiner is interpreting the detection of an empty dispenser as a change in resource state.),
wherein the resource usage sensor data is fill level data associated with the dispenser or waste bin (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. ,
wherein the predetermined usage event is selected from a low fill level event, a high fill level event, an emptying event and a refill event (See [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the lack of toilet paper as emptying event.), and 
Hoekstra does not explicitly disclose,
in response to the resource usage sensor data not meeting the criterion
 wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility.
However, Yenni teaches at [Claim 9] and [0128] that it would have been obvious to one of ordinary skill in the monitoring art to include the ability to perform an action in response to a criterion not being met (See [0128] discussing the accumulating values particular to each fixture until the criteria is met.) and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility (See [Claim 9] discussing altering the predetermined thresholds based on historical use data.). 
Therefore, it would have been obvious for one of ordinary skill in the monitoring art before the effective filing date of the claimed invention to have modified the teachings of Hoekstra to include the ability to perform an action in response to a criterion not being met and wherein applying the criterion comprises reading previously stored data relating to the resource state of the location in the facility to determine a previously existing resource state of the location in the facility, as disclosed by Yenni. One of ordinary skill in the art would have been motivated to make this modification in order to a pleasant and efficient use by customers visiting the property (Yenni [0003]).  

10.	With regard to claim 5, Hoekstra disclosed the method, 
wherein applying the criterion further comprises applying a threshold associated with the predetermined usage event to the resource usage sensor data (See [0028]-[0030] .

11.	With regard to claim 7, Hoekstra disclosed the method, 
said stored data including a data value or a logical flag (See Fig. 3 and[0015] discussing the different types of data collected, stored, and/or transmitted i.e. time, movement, temperature, odor, and sound. Examiner notes that time and temperature are data values.).

12.	With regard to claim 8, Hoekstra disclosed the method,
applying the criterion to each of a predetermined quantity of resource usage sensor data (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event or spraying an odor spray based on a condition.); 
determining a proportion of the predetermined quantity of resource usage sensor data that satisfy the criterion (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is interpreting the action component (120) acting as a criteria occurring and the lack of toilet paper as a predetermined usage event or spraying an odor spray based on a condition. Examiner is interpreting the lack of toilet paper as a proportion of 0.); and 
identifying usage data as associated with the predetermined usage event based on the determined proportion (See [0010]-[0014] discussing different types of sensed or measured toilet usage information that is collected i.e. the number of times a toilet visited. See also [0028]-[0030] discussing the action component (120) notifying of a need for action, like replace the paper-roll when the current roll is sensed to no longer contain toilet paper. The examiner is .

13.	With regard to claim 10, Hoekstra disclosed the method,
wherein the predetermined quantity of resource usage sensor data corresponds to a predetermined number of sequentially-received resource usage sensor data values (See [0031] discussing the usage data corresponding to events based on time and other logical dimensions. See further [0031]-[0033] discussing the counting of uses of a toilet unit to send alerts on usage and suggestions of use based on the number of events.).

14.	With regard to claim 11, Hoekstra disclosed the method,
prior to applying the criterion, transforming the resource usage sensor data by applying a filtering algorithm to the resource usage sensor data (See [0016] discussing the report generator generating a report that create, update, or supplement a report, table, graph, database, textual description, or etc. before notifying maintainer. Examiner notes Fig. 2 showing graphical/algorithmic manipulation of data.).

15.	With regard to claim 12, Hoekstra disclosed the method,
wherein transforming the resource usage sensor data with the filtering algorithm comprises determining a statistical parameter associated with a predetermined quantity of the resource usage sensor data (See Fig. 2 dials (202) and bar graphs 204; [0031] The dials 202 indicate the amount of time that has elapsed since the last visit (or the total number of users since the last maintenance or cleaning) for that toilet unit and the bar graphs show the percentage of people as a function of the time between two toilet visits for each of the toilet units. Examiner is interpreting bar graph and dials as statistical parameters.).

16.	With regard to claim 17, Hoekstra disclosed the method,
wherein applying the filtering algorithm to the resource usage sensor data comprises dividing the resource usage sensor data into sequential blocks and calculating a filtered value for each block (See Fig. 2 bar graphs (204) dividing percentage of visits by time groups).

17.	With regard to claim 18, Hoekstra disclosed the method,
wherein applying the filtering algorithm to the resource usage sensor data comprises calculating a filtered value corresponding to each data value of the resource usage sensor data based on that data value and data values lying within a predetermined window preceding that data value (See Fig. 2 two dials (202) and bar graphs (204); Examiner notes that evaluating the condition of the toilet from danger to fine is based on predetermined characteristic window based on the bar graph visits.).

18.	With regard to claims 67 and 68, Hoekstra disclosed the limitation of,
wherein identifying whether the resource usage sensor data meets the criterion further includes identifying the resource usage sensor data associated with the predetermined usage event when the resource usage sensor data meets said criterion for a predetermined number of times to further reduce the data to be transmitted (See [0031]-[0033] discussing the counting of uses of a toilet unit to send alerts on usage and suggestions of use based on the number of events.) .
Response to Arguments
19.	Applicant’s arguments, see Remarks, filed 9/28/2021, with respect to the rejection(s) of claim(s) 1, 5, 7, 8, 10-12, 17-18 , 24, 26, 50, and 67-68  under 35 U.S.C. §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection, 35 U.S.C. §103, is made in view of Hoekstra and Yenni. Examiner notes Applicant’s arguments against the 35 U.S.C. §102 are directed towards the amended language of the claim set and are addressed with the new mapping.

20.	Applicant's arguments filed 9/28/2021 with respect to the 35 U.S.C. §112 rejection have been fully considered but they are not persuasive. 

In response to an Advisory Action (8/31/2021), Applicant argues:
    PNG
    media_image1.png
    456
    472
    media_image1.png
    Greyscale

Examiner disagrees. The portion of the specification Applicant points to lacks explicit disclosure and is absent any language against transmitting the data (before or after being stored). See MPEP §2173.05(i) requires basis in the original disclosure; the mere absence of a positive recitation is not basis for an exclusion.

21.	Finally, Applicant argues that the dependent claims 5, 7, 8, 10-12, 17-18, and 67-68 are allowable because the independents are. The examiner disagrees. See previous response to argument and Claim Rejections - 35 USC §§ 103 and 112. Examiner maintains position.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                                                                                              Michael.walker@uspto.gov



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 is mapped as it encompasses claim 26.
        2 Claim 24 is mapped as it encompasses claim 50.